Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 17151238 filed on 01/18/2021 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on continuation of application 16104229, filed 08/17/2018, now U.S. Patent #10928560, which claims foreign priority to TW 107103303 , filed on 01/30/2018 (Taiwan).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


	Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-20, 22-30 of U.S. Patent No. 10928560. Although the claims at issue are not identical, they are not patentably distinct from each other as presented in claims correspondence table below: 
Instant application 17151238
US Patent 10928560
Notes
1
1,2,5,6

2
2

3
3

4
4

5
5

6
7

7
8

8
9

9
10

10
12

11
13

12
14

13
15

14
16

15
17,20

16
18

17
19

18
22

19
1,2,5,6;   23
Light blocking thin layer is obvious to light blocking element with same structures and placement ; (*)
20
2;  24

21
5; 25

22
26

23
8; 27

24
28

25
14; 29

26
30






	(*) Claim 19 is obvious over limitations of claim 23 of US 10928560, given that it would be obvious to optimize the central thickness of the optical effective section i.e. CT, and the  maximum height of the dual molded optical element parallel to the optical axis i.e. H, such that the following condition is satisfied: 0.05<CT/H<0.4, so that the warpage of the overly thin optical effective section caused by the shrinking of the light absorbing portion can be avoided, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955) (such condition is also recited in claim these of independent claims 1 and 17, as noted above). 


	Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, regard to independent claims 1, 15 and 19 the closest prior art of Chou et al. (hereafter Chou, or record, Information Disclosure Statement of 01/18/2021) US 20170322394 A1, teaches and renders obvious all limitations of the above independent claims  (see Figs. 1-5, imaging lens assembly 1000, 3000, see paragraphs [02, 06-10, 31-40, 47-51, 52-58, 63-65, 81-84]), but Chou taken either singly or in combination with any other prior art fails to disclose or fairly suggest specific arrangement where the light transmitting portion further comprises an outer diameter surface, and where the outer diameter surface of the light transmitting portion is exposed on an outside of the imaging lens assembly, in combination with all other limitations in each of the above independent claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872